DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on May 5, 2021.  Claims 1-11 have been amended.  Claims 12-17 have been newly added.

Response to Arguments
Applicant’s arguments, see pages 13-14, filed May 5, 2021, with respect to the rejections of independent claims 1 and 11 have been fully considered and are persuasive.  The rejections of claims 1-11 has been withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the main reason for allowance is because in the prior art of record, Stein (US 2014/0198184 A1) discloses a camera system (Figs. 1a-1c), in particular a stereo camera system, for a driver assistance system (See figs. 1a-1c; ¶ 0037), comprising a first camera (110) having a first aperture angle (See fig. 2a: 210) and a second camera (120) having a second aperture angle (230), the first camera .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 14, 2021